             Case 2:20-cv-01215-RSM Document 17 Filed 12/07/20 Page 1 of 3




 1                                                       The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10   AMAZON.COM, INC., a Delaware
     corporation; and J.L. CHILDRESS CO., INC., a    No. C20-1215RSM
11   California corporation,
                                                     CLERK’S ORDER OF DEFAULT
12                              Plaintiffs,
13          v.
14   TANG ZHI, an individual, d/b/a Kelvee;
     JIELONG ZHENG, an individual, d/b/a Kelvee;
15   ZHENG SONG JIANG, an individual, a/k/a
     Songjiang Zheng, d/b/a Mibim; PAN YONG
16   JIE, an individual, d/b/a Haioumo; ZHAO
     YINHANG, an individual, d/b/a Baby Artifact;
17   ZHANG QI, an individual, d/b/a Baby Artifact;
     LI SHUANG YIN, an individual, d/b/a Baby
18   Artifact; SUUAN YUADN, an individual, d/b/a
     Baby Artifact; CHEN GUANGZHAO, an
19   individual, d/b/a Ceciltga; CAROLYN
     MEYER, an individual, d/b/a Ceciltga; ZHANG
20   JIN YONG, an individual, d/b/a Spenceria; and
     DOES 1-10,
21
                                Defendants.
22

23

24

25

26

27

     ORDER OF DEFAULT                                                Davis Wright Tremaine LLP
                                                                        920 Fifth Avenue, Suite 3300
     Case No. C20-1215RSM - 1                                            Seattle, WA 98104-1640
                                                                   206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-01215-RSM Document 17 Filed 12/07/20 Page 2 of 3




 1          THIS MATTER, having come before the Court on Plaintiffs’ Motion for Default

 2   against Defendants Tang Zhi, Jielong Zheng, Zheng Song Jiang, Pan Yong Jie, Zhao Yinhang,

 3   Zhang Qi, Li Shuang Yin, Suuan Yuadn, Chen Guangzhao, Carolyn Meyer, and Zhang Jin

 4   Yong (collectively, “Defendants”), and the Court having considered the evidence submitted,

 5   the files and records herein, and being fully advised, finds that more than twenty-one (21) days

 6   have elapsed since the summons and complaint were duly served, and Defendants have not

 7   appeared and have not filed a responsive pleading to Plaintiffs’ Complaint. Accordingly, it is

 8   hereby ORDERED that Defendants are in default.

 9          Dated this 7th day of December, 2020.

10                                                        WILLIAM M. McCOOL, Clerk of Court
11

12
                                                     By: s/ Laurie Cuaresma, Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER OF DEFAULT                                                          Davis Wright Tremaine LLP
                                                                                  920 Fifth Avenue, Suite 3300
     Case No. C20-1215RSM - 2                                                      Seattle, WA 98104-1640
                                                                             206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-01215-RSM Document 17 Filed 12/07/20 Page 3 of 3



     Presented by:
 1

 2   DAVIS WRIGHT TREMAINE LLP
     Attorneys for Plaintiffs
 3

 4

 5   By
     Bonnie MacNaughton, WSBA #36110
 6
     Nathan Rouse, WSBA #46433
 7   Rose McCarty, WSBA #54282
     920 Fifth Avenue, Suite 3300
 8   Seattle, WA 98104-1610
     Telephone: 206-622-3150
 9   Email: bonniemacnaughton@dwt.com
             nathanrouse@dwt.com
10
             rosemccarty@dwt.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER OF DEFAULT                                           Davis Wright Tremaine LLP
                                                                   920 Fifth Avenue, Suite 3300
     Case No. C20-1215RSM - 3                                       Seattle, WA 98104-1640
                                                              206.622.3150 main · 206.757.7700 fax
